Title: To George Washington from Laurent De Saxÿ and Laurent De Verneüil, 6 December 1793
From: Saxÿ, Laurent de,Verneüil, Laurent de
To: Washington, George


          
            A Néwcastel Ce 6 Decembre 1793
          
          Votre Bienfaisance et votre humanité Monsieur, nous Sont assés connüe, pour nous faire
            Espérer que vous tendrez Une main Secourable á deux meres de familles charger De quatres
            Enfants, dont L’ainée n’a que huit ans Echappés Nuitament aux Sattélites des
            commissaires Civils qui avoients donnés L’ordres, De nous Egorgés Aprés avoir fait
            Embarqués il y a un an nos maris,
            Nous avons donc été forcés de fuir de nos habitations Pour nous refugiér dans votre
            paÿs, ou nous sommes arrivée sans moÿens N’y aucunes Ressources, nous Sommes descendüe a
            philadelphie Le premier D’aoust En arrivant quelques personnes s’emploÿerent pour Nous
            procurér quelques Secours, ce que nous ôbtimmes De la caisse de Bienfaisance, mais
            m’alheureusement Nous n’umes Ses secours que jusqu’au premier Séptembre, Epoque á laquel
            nous avons quitté Philadelphie, parcequ’il y faisoit trop chers vivre Et que les loÿer ÿ
            sont aussi Excéssivement chers Nous Croÿons qu’il nous en couteroit moins icÿ, nous Nous trouvons Monsieur dans Le plus grand Embaras faute de
            moÿens il ne nous reste que Deux portugaises pour tout Bien á L’entré de L’hiver et
            N’aÿant pas Les moÿens de nous procurer les Vétements nécéssaires Pour nous méttre á
            l’abrÿ du Grand froids ainsÿ que Nos m’alheureux Enfants, s’es en vous seul Monsieur,
            que nous Espérons persuadez que vous nous donnerai quelque Sécours, ayant Lâme Sensible, si vous Etes pére, vous s’entiraÿ combien
            notre Situâtion est D’ouloureuses puis ceque nous sommes á la véille de n’avoir Pas
            dequoy subvenir á L’existance de ce qui nous reste De plus chers aux monde, Pardon
            Monsieur de vous Importuné en vous faisant part de nos m’alheurs honnoré moy je vous
            prie d’une reponce et veuillez je vous prie la mettre Sous Le couvert de Mr Cameron á
            Newcastel pour mêtre remises, soÿez je vous prie Persuadez de toutes notre
            Reconnoissance, elle ne finira qu’avec la vie de celle qui a L’honneur Dêtre tres
            parfaitemente Monsieur Votre tres humble et tres ôbte servante,
          
            Laurent De Saxÿ
            Laurent De Verneüil
          
        